PER CURIAM.
This case is a disciplinary proceeding involving charges of professional misconduct on the part of attorney Gary R. Gromet. Before the Court for consideration is his conditional guilty plea for consent judgment filed pursuant to rule 3-7.8(a) of the Rules Regulating The Florida Bar.
The respondent attorney’s guilty plea states that he has been convicted in United States District Court on several felony charges. He acknowledges by his plea that he is guilty of violating article XI, Rule 11.02(3) of the former Florida Bar Integration Rule (commission of an act contrary to honesty, justice and good morals) and the former Code of Professional Responsibility, Disciplinary Rules 1-102(A)(3) (engaging in illegal conduct involving moral turpitude); 1-102(A)(4) (conduct involving dishonesty); 1-102(A)(5) (conduct prejudicial to the administration of justice); and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law). The respondent agreed to the imposition of disbarment as a disciplinary measure, conditional upon the affirmance on appeal of any one of his several felony convictions.
The Florida Bar has now established the fulfillment of the condition set forth in respondent’s conditional guilty plea. The Bar asks that we approve the plea and impose the agreed discipline. The conditional guilty plea for consent judgment has been approved by a designated reviewer on behalf of the Board of Governors.
Accordingly, we accept the guilty plea and approve the agreed discipline. Gary R. Gromet is hereby disbarred, effective immediately.
It is so ordered.
MCDONALD, C.J„ and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.